internal_revenue_service department of the treasury number release date index number x washington dc person to contact telephone number refer reply to cc psi 2-plr-101127-03 date date a b c trust1 trust2 year d2 d3 d4 dear this letter responds to a letter dated date submitted on behalf of x by its authorized representative requesting relief under sec_1362 of the internal_revenue_code a the president of x represents that x elected to be an s_corporation effective year a further represents that b and c shareholders of x created trust1 a wholly-owned grantor_trust and permitted shareholder of x on d2 b and c his wife transferred their shares of x stock to trust1 at the formation of the trust or shortly thereafter following the death of b trust1 divided into three separate trusts on d3 plr-101127-03 stock of x was transferred from trust1 to two of the three new trusts created upon the death of b a represents that one of these trusts qualified as a wholly-owned grantor_trust and a permitted shareholder of x the other trust trust2 was intended to qualify as a qualified_subchapter_s_trust qsst however c the beneficiary of the trust2 did not know and the accountants and attorneys advising c did not inform c of the need to file the election required under sec_1361 on d4 all the shareholders of x were advised of the failure_to_file the qsst election for trust2 and the resultant termination of x’s s_corporation_election the shareholders advised the accounting firm to prepare the request for relief this request for relief under sec_1362 was subsequently submitted a represents that the failure_to_file the qsst election was not motivated by tax_avoidance or retroactive tax planning c represents that c has filed c’s federal_income_tax return consistent with the treatment of trust2 as a qsst the shareholders of x represent that they have filed their federal_income_tax returns consistent with the treatment of x as an s_corporation since d1 the shareholders of x also represent that they had no control_over or knowledge of the events that led to the termination of x’s election to be an s_corporation x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that in the case of a qsst for which a beneficiary makes an election under sec_1361 the trust is treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of the trust shall be treated as the owner of that portion of the trust that consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst may elect to have that section apply sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing plr-101127-03 and filing with the service_center with which the corporation files its income_tax returns the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election terminated on d3 when trust2 an ineligible s_corporation shareholder acquired x stock we also conclude that the termination was inadvertent within the meaning of sec_1362 we further hold that pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from d3 and thereafter provided x's s_corporation_election was otherwise valid and provided that the election was not terminated under sec_1362 trust2 will be treated as a_trust described in sec_1361 and c will be treated for purposes of sec_678 as the owner of the portion of the trust which consists of x stock the shareholders of x must include their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat themselves as described above this ruling is null and void this ruling is conditioned upon c filing an appropriately completed qsst election effective d3 with the appropriate service_center within days following the date of this letter a copy of this letter should be attached to the election except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the plr-101127-03 code in particular we express no opinion on whether trust2 is or ever was a qsst within the meaning of sec_1361 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file a copy of this letter is being sent to x's authorized representative sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
